Title: To George Washington from Major Alexander Clough, 4 September 1778
From: Clough, Alexander
To: Washington, George


          
            Sr
            [Hackensack, N.J.] Sepr 4th [1778] 12 OClock—
          
          I am inform’d by a person from New York, that the 27th Regt have sent thayr Baggage on
            board the Britania transport, three companys of Artillery are orderd on board the Howe,
            the Officers Baggage is sent on board—Another informs me thayr waggons are repair’d, and
            the horses are shoeing in every part of the town—Major tenpeny is order’d to raise a
            Corps of horse. I am Your Excellency[s] Most Obt Hbl. Servt
          
            A. Clough
          
        